This case is controlled by Great Lakes Steel Corp. v. Detroit, T.  I.R. Co., ante, 1.
This case is ruled by Great Lakes Steel Corp. v. Detroit, T. I.R. Co., ante, 1, in which the opinion of the Court was this day handed down.
The judgment entered in the circuit court is vacated and the case remanded for further hearing and adjudication in accordance with said opinion. Defendant will have costs of this Court.
CARR, C.J., and BUTZEL, BUSHNELL, SHARPE, BOYLES, REID, and NORTH, JJ., concurred. *Page 21